DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-41 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 21 , under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “given the goal state, generate the action sequence to achieve the goal state by: selecting a first action based on a first probability that the first action will occur given the initial state; and selecting a second action based on a second probability that the second action will occur; compare a result of the action sequence to the goal state to determine whether the result satisfies a criterion; when the criterion is not satisfied, determine gradients for at least the first action and the second action; and adjust generation of the action sequence based on the gradients.” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “a non-transitory computer readable medium comprising computer readable instructions to simulate execution of an action sequence by a robot to convert an initial state to a goal state, the computer readable instructions, when executed, to cause processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “a non-transitory computer readable medium comprising computer readable instructions to simulate execution of an action sequence by a robot to convert an initial state to a goal state, the computer readable instructions, when executed, to cause processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 22 , under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “wherein the criterion is an acceptability criterion” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
Regarding Claim 23, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “adjust the generation of the action sequence based on the gradients to satisfy an acceptability criterion” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 24, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “wherein the initial state corresponds to one or more initial positions of one or more objects in an environment and the goal state corresponds to one or more goal positions of the one or more objects in the environment” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
	Regarding Claim 25, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites  “conduct a simulation of executing the action sequence on the robot.” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea). For example a person could calculate or predict where an object will end up based on a command sequence to the robot.
	Under step 2A prong 2, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 26, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites  “determine a difference between the result of the action sequence and the goal state; and determine whether the result satisfies the criterion based on the difference” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 27, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites  “determine the gradients for at least the first action and the second action via gradient descent” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the instructions cause the processor circuitry to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 28, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “given the goal state, generate the action sequence to achieve the goal state by: selecting a first action based on a first probability that the first action will occur given the initial state; and selecting a second action based on a second probability that the second action will occur; compare a result of the action sequence to the goal state to determine whether the result satisfies a criterion; when the criterion is not satisfied, determine gradients for at least the first action and the second action; and adjust generation of the action sequence based on the gradients.” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “an apparatus to simulate execution of an action sequence by a robot to convert an initial state to a goal state, the apparatus comprising: memory; instructions; and processor circuitry to execute the instructions to:” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “An apparatus to simulate execution of an action sequence by a robot to convert an initial state to a goal state, the apparatus comprising: memory; instructions; and processor circuitry to execute the instructions to:” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 29 , under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “wherein the criterion is an acceptability criterion” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
Regarding Claim 30, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “adjust the generation of the action sequence based on the gradients to satisfy an acceptability criterion” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 31, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites “wherein the initial state corresponds to one or more initial positions of one or more objects in an environment and the goal state corresponds to one or more goal positions of the one or more objects in the environment” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
	Regarding Claim 32, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites  “conduct a simulation of executing the action sequence on the robot.” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea). For example a person could calculate or predict where an object will end up based on a command sequence to the robot.
	Under step 2A prong 2, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 33, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites  “determine a difference between the result of the action sequence and the goal state; and determine whether the result satisfies the criterion based on the difference” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 34, under step 1, the claim recites a: machine
	Under step 2A prong 1, the claim recites  “determine the gradients for at least the first action and the second action via gradient descent” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “wherein the processor circuitry is to execute the instructions to” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 35 , under step 1, the claim recites a: method or process
	Under step 2A prong 1, the claim recites “given the goal state, generate the action sequence to achieve the goal state by: selecting a first action based on a first probability that the first action will occur given the initial state; and selecting a second action based on a second probability that the second action will occur; compare a result of the action sequence to the goal state to determine whether the result satisfies a criterion; when the criterion is not satisfied, determine gradients for at least the first action and the second action; and adjust generation of the action sequence based on the gradients.” which under its broadest reasonable interpretation, can be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites “executing an instruction with processor circuitry” which is merely using a computer as a tool to perform the abstract idea and does not integrate the claim into a practical application.
	Under step 2B, the claim recites “executing an instruction with processor circuitry” which is merely using a computer as a tool to perform the abstract idea and does not make the claim amount to significantly more than the abstract idea. 
Regarding Claim 36, under step 1, the claim recites a: method or process
	Under step 2A prong 1, the claim recites “wherein the criterion is an acceptability criterion” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea.
Regarding Claim 37, under step 1, the claim recites a: method or process
	Under step 2A prong 1, the claim recites “adjusting the generation of the action sequence based on the gradients to satisfy an acceptability criterion” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea.
Regarding Claim 38, under step 1, the claim recites a: method or process
	Under step 2A prong 1, the claim recites “wherein the initial state corresponds to one or more initial positions of one or more objects in an environment and the goal state corresponds to one or more goal positions of the one or more objects in the environment” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
	Regarding Claim 39, under step 1, the claim recites a: method or process
	Under step 2A prong 1, the claim recites  “conducting a simulation of executing the action sequence on the robot.” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea). For example a person could calculate or predict where an object will end up based on a mentally planned command sequence to the robot.
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
Regarding Claim 40, under step 1, the claim recites a: method or process
	Under step 2A prong 1, the claim recites  “determining a difference between the result of the action sequence and the goal state; and determine whether the result satisfies the criterion based on the difference” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea) 
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 
Regarding Claim 41, under step 1, the claim recites a: method or process
	Under step 2A prong 1, the claim recites  “determining the gradients for at least the first action and the second action via gradient descent” which under its broadest reasonable interpretation, the steps can still be performed in the mind (a mental process step has been recited, which is a type of abstract idea)
	Under step 2A prong 2, the claim recites no additional limitations that integrate the claim into a practical application.
	Under step 2B, the claim recites no additional limitations that make the claim amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larzaro-Gredilla (US 20200070352) in view of Toussaint et al (US 20080243307).
	Regarding Claim 21, Larzaro-Gredilla teaches a non-transitory computer readable medium (see at least computer readable media being non-volatile with examples in par. 0036) comprising computer readable instructions to simulate execution of an action sequence by a robot to convert an initial state to a goal state, the computer readable instructions (see at least simulating output of candidate programs for achieving target states based on initial states in par. 0061), when executed, to cause processor circuitry to: 
	given the goal state, generate the action sequence to achieve the goal state (see at least selecting the candidate program that transforms the initial image/state to the target image/state in par. 0175  ) by: 
	selecting a first action based on a first probability that the first action will occur given the initial state (see at least transitions between primitive functions each having associated probability in par. 0050); and 
	selecting a second action based on a second probability that the second action will occur (see at least traversing through the chain of transitions between primitives associated with probabilities to determine one or more programs that satisfy the task in par. 0050); 
	compare a result of the action sequence to the goal state to determine whether the result satisfies a criterion (see at least comparing the distances between object positions in the simulated end state with the target state in par. 0174 and selecting a candidate program if the candidate program meets proximity criteria relative to other candidates in par. 0177); 
	Larzaro-Gredilla does not appear to explicitly teach the following, but Toussaint does teach: 
	when the criterion is not satisfied, determine gradients for at least the first action and the second action (see at least computing gradients for each control point in the sequence when termination criterion is not met in par. 0050 and step 130 in Fig. 1); and 
	adjust generation of the action sequence based on the gradients (see at least updating control points using RProp in par. 0051 and Fig. 1 step 140).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory CRM taught by Larzaro-Gredilla to incorporate the teachings of Toussaint wherein gradient descent optimization is used to update each control point along a robot trajectory until a termination criterion is reached. The motivation to incorporate the teachings of Toussaint would be to determine globally optimal trajectories that integrate smoothness and stability.

	Regarding Claim 22, Larzaro-Gredilla as modified by Toussaint teaches the non-transitory computer readable medium of claim 21 (see Claim 21 analysis). Larzaro-Gredilla further teaches  wherein the criterion is an acceptability criterion (selecting a candidate program if the candidate program meets proximity criteria relative to other candidates in par. 0177)  
	Regarding Claim 23, Larzaro-Gredilla as modified by Toussaint teaches the non-transitory computer readable medium of claim 21 (see Claim 21 analysis). 
	Larzaro-Gradilla does not appear to explicitly teach the following, but Toussaint does teach wherein the instructions cause the processor circuitry to adjust the generation of the action sequence based on the gradients to satisfy an acceptability criterion (see at least updating the sequence of control points based on their gradients until the simulation of the trajectory meets a termination criterion in par. 0050-0051).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory CRM taught by Larzaro-Gredilla to incorporate the teachings of Toussaint wherein gradient descent optimization is used to update each control point along a robot trajectory until a termination criterion is reached. The motivation to incorporate the teachings of Toussaint would be to determine globally optimal trajectories that integrate smoothness and stability.
	Regarding Claim 24, Larzaro-Gredilla as modified by Toussaint teaches the non-transitory computer readable medium of claim 21 (see Claim 21 analysis). 
	Larzaro-Gredilla further teaches wherein the initial state corresponds to one or more initial positions of one or more objects in an environment and the goal state corresponds to one or more goal positions of the one or more objects in the environment (see at least initial and target states being positions of objects in par. 0168)  
	Regarding Claim 25, Larzaro-Gredilla as modified by Toussaint teaches the non-transitory computer readable medium of claim 21 (see Claim 21 analysis). 
	Larzaro-Gredilla further teaches wherein the instructions cause the processor circuitry to conduct a simulation of executing the action sequence on the robot (see at least simulating object manipulation sequence in par. 0168)  
	Regarding Claim 26, Larzaro-Gredilla as modified by Toussaint teaches the non-transitory computer readable medium of claim 21 (see Claim 21 analysis). 
	Larzaro-Gredilla further teaches wherein the instructions cause the processor circuitry to: 
	determine a difference between the result of the action sequence and the goal state (see at least comparing the distances between object positions in the simulated end state with the target state in par. 0174); and 
	determine whether the result satisfies the criterion based on the difference (see at least selecting a candidate program if the candidate program meets proximity criteria relative to other candidates in par. 0177 )  
	Regarding Claim 27, Larzaro-Gredilla as modified by Toussaint teaches the non-transitory computer readable medium of claim 21 (see Claim 21 analysis). 
	Larzaro-Gradilla does not appear to explicitly teach the following, but Toussaint does teach wherein the instructions cause the processor circuitry to determine the gradients for at least the first action and the second action via gradient descent (see at least updating control points using RProp in par. 0051 and Fig. 1 step 140).
	Regarding Claim 28, Larzaro-Gredilla teaches an apparatus to simulate execution of an action sequence by a robot to convert an initial state to a goal state, the apparatus (see at least visual cognitive computers in par. 0026) comprising: 
	Memory (see at least memory in par. 0036); 
	instructions (see at least instruction sets in par. 0026); and 
	processor circuitry (see at least computers in par. 0026) to execute the instructions to:
	Larzaro-Gredilla as modified by Toussaint also teaches an apparatus for implementing the instructions stored on the non-transitory computer readable medium of Claim 21 (see Claim 21 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 29, Larzaro-Gredilla as modified by Toussaint also teaches an apparatus for implementing the instructions stored on the non-transitory computer readable medium of Claim 22 (see Claim 22 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 30, Larzaro-Gredilla as modified by Toussaint also teaches an apparatus for implementing the instructions stored on the non-transitory computer readable medium of Claim 23 (see Claim 23 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 31, Larzaro-Gredilla as modified by Toussaint also teaches an apparatus for implementing the instructions stored on the non-transitory computer readable medium of Claim 24 (see Claim 24 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 32, Larzaro-Gredilla as modified by Toussaint also teaches an apparatus for implementing the instructions stored on the non-transitory computer readable medium of Claim 25 (see Claim 25 analysis for rejection of the non-transitory computer readable medium).
	Regarding Claim 33, Larzaro-Gredilla as modified by Toussaint also teaches an apparatus for implementing the instructions stored on the non-transitory computer readable medium of Claim 26 (see Claim 26 analysis for rejection of the non-transitory computer readable medium).
	Regarding Claim 34, Larzaro-Gredilla as modified by Toussaint also teaches an apparatus for implementing the instructions stored on the non-transitory computer readable medium of Claim 27 (see Claim 27 analysis for rejection of the non-transitory computer readable medium).
	Regarding Claim 35, Larzaro-Gredilla as modified by Toussaint teaches a method for simulating execution of an action sequence by a robot to convert an initial state to a goal state (see Fig. 1), the method comprising:
	Larzaro-Gredilla as modified by Toussaint also teaches a method of implementing the instructions stored on the non-transitory computer readable medium of Claim 21 (see Claim 21 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 36, Larzaro-Gredilla as modified by Toussaint also teaches a method of implementing the instructions stored on the non-transitory computer readable medium of Claim 22 (see Claim 22 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 37, Larzaro-Gredilla as modified by Toussaint also teaches a method of implementing the instructions stored on the non-transitory computer readable medium of Claim 23 (see Claim 23 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 38, Larzaro-Gredilla as modified by Toussaint also teaches a method of implementing the instructions stored on the non-transitory computer readable medium of Claim 24 (see Claim 24 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 39, Larzaro-Gredilla as modified by Toussaint also teaches a method of implementing the instructions stored on the non-transitory computer readable medium of Claim 25 (see Claim 25 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 40, Larzaro-Gredilla as modified by Toussaint also teaches a method of implementing the instructions stored on the non-transitory computer readable medium of Claim 26 (see Claim 26 analysis for rejection of the non-transitory computer readable medium)
	Regarding Claim 41, Larzaro-Gredilla as modified by Toussaint also teaches a method of implementing the instructions stored on the non-transitory computer readable medium of Claim 27 (see Claim 27 analysis for rejection of the non-transitory computer readable medium)
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beckman et al (US 10792810) discloses an AI system for learning robotic control policies including using gradient techniques for policy updates for each step of a robot task
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664